—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting harassment. At petitioner’s tier III hearing, confidential testimony was offered from the correction officer who authored the misbehavior report stating that a confidential informant had identified petitioner as the individual who posted a sexually explicit drawing on a facility teacher’s classroom window. Contrary to petitioner’s contention, the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence of petitioner’s guilt (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119).
Crew III, J. P., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.